Per Curiam.
This writ of error was taken to a judgment awarding $10,000.00 damages for personal injuries. At the trial the court admitted in evidence a letter relative to the injury, written by Turman to the defendant’s law agent, in which the plaintiff wrote: “the left side of my face and both legs were badly burned,” and “I was earning $1.65 per day,” but excluded the words “I expect the railroad to pay me $2,000.00 for my damages.”
It appears from the letter that it was not an offer to accept a reduced amount as a compromise, but a statement of the injuries received and the value thereof. The letter should have been admitted as an entirety.
In view of the damages awarded, the exclusion of the statement of the plaintiff as to the damages sustained was harmful to the defendant. On another trial, if it clearly appears that' the Federal law is applicable, the charges given will be framed to conform to the controlling law.
Judgment reversed for a new trial.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.